Citation Nr: 0620346	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  01-06 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a skin disability, 
including as a result of exposure to ionizing radiation. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a disease process 
manifested by blackouts and dizziness, including as a result 
of exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to 
February 1950, and from August 1960 to August 1966.  The 
veteran also had an intervening, but unverified, period of 
service between February 1950 and August 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which declined to reopen 
claims of entitlement to service connection for a skin 
disability and for a disease process manifested by blackouts 
and dizziness; both of which were claimed on the basis to 
include as resulting from exposure to ionizing radiation.  

During the pendency of this appeal, the Board remanded the 
case to the RO in September 2003 in order to schedule a 
requested personal hearing.  In that Remand, the issue with 
respect to the skin disability was incorrectly stated as 
"[E]ntitlement to service connection for a skin 
disability..." which generally means that the claim is to be 
determined based on its merits.  

However, previously, the claim of entitlement to service 
connection for a skin disability was denied in an August 1994 
rating decision.  The veteran filed a notice of disagreement 
with that decision in June 1995.  However, after the RO 
issued a statement of the case on June 15, 1995, the veteran 
did not perfect his appeal by submitting a timely substantive 
appeal.  Although a substantive appeal (VA Form 9) was 
received from the veteran on June 16, 1995, that document did 
not address the claimed skin disorder and was not submitted 
in response to the June 1995 statement of the case.  It 
therefore did not act to perfect the veteran's claim for 
service connection for a skin disorder.  Therefore, the 
August 1994 rating decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1994). 

As discussed below, in cases in which there is a previous 
final decision-as here with the skin disorder claim-the 
Board must first determine that new and material evidence has 
been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Thus, although the 
skin disability claim was incorrectly listed as 
"[E]ntitlement to service connection for a skin 
disability..." in the September 2003 Board Remand to the RO, 
the Board must first determine whether new and material 
evidence has been submitted to reopen the claim.  The Board 
notes that although the issue was incorrectly listed in the 
Board Remand, the purpose of that Remand was merely to 
request that the RO arrange for a requested hearing, and no 
substantive discussion of the claim was made.  The RO 
correctly addressed the issue of whether to reopen the claim 
in the reasons and bases contained in the April 2001 rating 
decision, and June 2001 statement of the case.  


FINDINGS OF FACT

1.  In an August 1994 rating decision, the RO denied a claim 
for service connection for a skin disability; the veteran did 
not file a substantive appeal as to that decision.

2.  The evidence received since the RO's August 1994 decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

3.  In an August 1996 decision, the Board denied the claim 
for service connection for disability manifested by dizzy 
spells and blackouts.  

4.  The evidence received since the Board's August 1996 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's August 1994 rating decision that denied service 
connection for a skin disability, is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1994).
 
2.  Evidence received since the August 1994 rating decision 
is not new and material; and the requirements to reopen the 
veteran's claim of entitlement to service connection for a 
skin disability have not been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (as effective prior to August 29, 
2001). 

3.  The Board's August 1996 decision that denied service 
connection for disability manifested by dizzy spells and 
blackouts, is final.  38 U.S.C.A. § 7104 (West 2002).

4.  Evidence received since the August 1996 Board decision is 
not new and material; and the requirements to reopen the 
veteran's claim of entitlement to service connection for 
disability manifested by dizzy spells and blackouts have not 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(as effective prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The veteran 
must also be notified of what constitutes both "new" and 
"material" evidence to reopen the previously denied claim.  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 
2006).

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in March 2001, which informed him of what 
evidence was required to substantiate the claims and of his 
and the VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.  With regard to the 
claim to reopen, the RO has specifically advised the veteran 
of the basis for the previous denial of the claims of 
entitlement to service connection-that the respective 
conditions were not shown to be related to service, based on 
service medical records and VA examinations.  The veteran has 
also been advised of what would constitute both "new" and 
"material" evidence to reopen the previously denied claims.  

Additionally, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess/Hartman, 19 Vet. App. 473 (2006).  As the 
veteran's claim for service connection for the claimed 
disabilities are denied here, any question as to appropriate 
notice with respect to service connection is moot.  
Nevertheless, the Board points out that in a March 2006 
letter to the veteran, the RO did address elements required 
under Dingess/Hartman-disability rating and effective date.

VCAA-compliant notice was provided to the veteran prior to 
the first unfavorable adjudication of this case.  Thus, to 
decide the appeal now would not be prejudicial.  The Board 
finds that VA has complied with the VCAA duties to notify and 
assist.

With respect to the duty to assist, all relevant, identified, 
and available evidence has been obtained, and VA has notified 
the appellant of any evidence that could not be obtained.  
The appellant has not referred to any additional, unobtained, 
relevant evidence.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board finds that the RO's actions comply with 
duty to assist requirements.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(1).  
 
II.  Application to Reopen Claim Based on New and Material 
Evidence

The veteran seeks to reopen claims of entitlement to service 
connection for a skin disability and for disability 
manifested by dizzy spells and blackouts; both claimed as a 
result of exposure to ionizing radiation.  Below, the Board 
sets forth the laws and regulations applicable to the claims 
on appeal and adjudicated here, and in relation to those laws 
and regulations, analyzes the information and evidence 
pertinent to this case. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  

Decisions of the Board are also final, and except as provided 
in 38 U.S.C.A. § 5108, when a claim is disallowed by the 
Board, the claim may not thereafter be reopened and allowed, 
and a claim based upon the same factual basis may not be 
considered. 38 U.S.C.A. § 7104.

As noted in the introduction, the claim of entitlement to 
service connection for a skin disability was denied in an 
August 1994 rating decision.  The veteran filed a timely 
notice of disagreement with that decision in June 1995.  
However, after the RO provided a June 1995 statement of the 
case, the veteran did not perfect his appeal by submitting a 
timely substantive appeal.  Therefore, the August 1994 rating 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1994).

In an August 1996 decision, the Board denied a claim for 
service connection for disability manifested by dizzy spells 
and blackouts as a result of exposure to ionizing radiation.  
The Board's August 1996 decision that denied service 
connection for that disability is final.  38 U.S.C.A. § 7104.

In January 2001, the veteran submitted a letter in which he 
claimed entitlement to service connection for a skin 
disability and for disability manifested by dizzy spells and 
blackouts.  Since these claims have been previously denied, 
this is an application to reopen the claims for entitlement 
to service connection for those claimed disabilities.   The 
claims may not be reopened unless new and material evidence 
with respect to the respective claims is presented or 
secured.  38 U.S.C.A. §§ 5108, 7104(b).  The United States 
Court of Appeals for Veterans Claims (Court) has ruled that, 
if the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

As applicable to the present appeal, the regulation defining 
"new and material evidence" was amended.  This amendment 
applies only to applications to reopen final claims received 
on or after August 29, 2001.  The appellant's application was 
filed prior to August 29, 2001 and, therefore, the amended 
version of the regulation does not apply.  

The applicable provisions of 38 C.F.R. § 3.156(a) (as 
effective prior to August 29, 2001) provide that "new and 
material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the August 1994 rating 
decision is the last final disallowance with respect to the 
skin disability claim, and the August 1996 Board decision is 
the last final disallowance with respect to the claim 
regarding disability manifested by dizzy spells and 
blackouts.  The Board will consider whether new and material 
evidence has been submitted since those respective decisions.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

A.  Skin Disorder

The veteran's skin disability claim was previously denied in 
the August 1994 rating decision, on the essential basis that 
there was no medical evidence of a nexus between an in-
service injury or disease and the current diagnosed skin 
condition.  The RO determined that in the report of VA 
examination (April 1994), the examiner indicated the veteran 
had pruritic lesions, which was a persistent urticarial 
reaction or chronic dermatitis.  The examiner opined that it 
was unlikely the eruption was related to scabies treated in 
service or to atomic bomb related radiation exposure.  In an 
August 1994 addendum to that examination, the examiner opined 
that there was no connection between the veteran's current 
skin condition and previous scabies or atomic bomb exposure. 

The evidence submitted since the August 1994 rating decision 
includes the transcript of testimony given during a December 
1994 personal hearing at the RO; certificates indicating that 
the veteran participated in atomic bomb testing during 
service; VA treatment records dated from 1989 through to 
September 2000; statements from the veteran; and service 
personnel records.

Based on a thorough review of the record, the Board finds 
that the appellant has not submitted new and material 
evidence to reopen the claim service connection for a skin 
disability.  Much of the evidence received since August 1994 
is new in that it was not previously of record.  As explained 
below, however, the Board finds that the additional evidence 
submitted after the August 1994 RO decision is not material 
within the meaning of 38 C.F.R. § 3.156; as it does not bear 
directly and substantially upon the specific matter under 
consideration ; and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.
 
The transcript of the December 1994 personal hearing at the 
RO does not contain any testimony addressing the skin claim.  
Although the veteran testified that he was exposed to atomic 
weapons testing in the Marshall Islands during service, this 
is duplicative of evidence available in August 1994 
indicating that the veteran was involved in atomic weapons 
testing.  The testimony does not bear directly and 
substantially upon the specific matter under consideration-
the question of nexus, that is, whether any current skin 
disorder is shown by medical evidence to be related to 
service, to include exposure to ionizing radiation from 
atomic weapon testing.

VA treatment records dated from 1989 through to September 
2000 includes records not available in August 1994.  However, 
many of those records are not referable to treatment for skin 
disorder; and those that are, merely show continued treatment 
for skin condition.  

The most recent record of treatment was in April 1998, when 
the veteran was seen for treatment of lesions of the lower 
extremity.  The examiner noted the presence of erythematous 
patch with central thickening located on the right lower leg, 
which was assessed as lichen simplex chronicus.  These 
records show only that the veteran continued to receive 
treatment for a skin condition, assessed in 1998 as lichen 
simplex chronicus, which is an eczematous dermatitis due to 
repeated itching and rubbing or scratching of the skin.  See 
Dorland's Illustrated Medical Dictionary 924 (28th ed. 1994).  
Evidence of chronic dermatitis was previously available at 
the time of the August 1994 rating decision.
  
Most importantly for this decision, the VA treatment records 
submitted since August 1994 do not contain evidence which 
addresses the specific matter under consideration-the 
material question of whether there is medical evidence of a 
nexus between an in-service injury or disease and the current 
diagnosed skin condition.  

The statements from the veteran are cumulative of his 
assertions made before, that his claimed disability is linked 
to exposure to ionizing radiation from atomic weapon testing 
in service.  The certificates indicating that the veteran 
participated in atomic bomb testing during service, are also 
duplicative of evidence available in August 1994 indicating 
such participation.  These records are therefore not new.

B.  Disease Process Manifested by Blackouts and Dizziness

The veteran's claim regarding a disability manifested by 
blackouts and dizziness was previously denied in the August 
1996 Board decision, on the essential basis that there was no 
medical evidence of a nexus between an in-service injury or 
disease and current disability.  The Board determined that 
the veteran failed to submit competent evidence of a causal 
connection between service exposure to ionizing radiation, 
and the subsequent development of disability manifested by 
dizzy spells and blackouts.  In that decision, the Board 
adjudicated an appeal from an October 1990 rating decision, 
in which the RO determined that the disabilities were not 
radiogenic diseases nor were they incurred in or aggravated 
by the veteran's period of service. 

The evidence submitted since the August 1996 Board decision 
includes certificates indicating that the veteran 
participated in atomic bomb testing during service; VA 
treatment records dated from 1989 through to September 2000; 
statements from the veteran; and service personnel records.  

Based on a thorough review of the record, the Board finds 
that the appellant has not submitted new and material 
evidence to reopen the claim service connection for a disease 
process manifested by blackouts and dizziness.  Much of the 
evidence received since August 1994 is new in that it was not 
previously of record.  However, the Board finds that the 
additional evidence submitted after the August 1996 Board 
decision is not material within the meaning of 38 C.F.R. § 
3.156; as it does not bear directly and substantially upon 
the specific matter under consideration; and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

First, the veteran's statements are cumulative of his 
assertions made before, that his claimed disability is linked 
to exposure to ionizing radiation from atomic weapon testing 
in service.  The certificates indicating that the veteran 
participated in atomic bomb testing during service, are also 
duplicative of evidence available in August 1996 indicating 
such participation.

Second, with respect to the VA treatment records dated from 
1989 through to September 2000, none of these records contain 
evidence that bears directly and substantially upon the 
specific matter under consideration-competent evidence of a 
causal connection between service exposure to ionizing 
radiation, and the subsequent development of disability 
manifested by dizzy spells and blackouts.  Such evidence was 
missing in the records at the time of the August 1996 Board 
decision-evidence of a nexus between any current dizziness 
and/or blacking out symptomatology, and service, including 
exposure to ionizing radiation-is still missing.  

C.  Conclusion

With respect to both claimed disabilities, the records 
submitted since the last final disallowance of the respective 
claims either does not bear directly and substantially upon 
the specific matter under consideration; is cumulative or 
redundant; or is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Nor does such evidence contribute "to a more complete 
picture of the circumstances surrounding the origin of either 
respective disability.  See Hodge v. West, 115 F.3d 1356, 
1363 (Fed. Cir. 1998).  Therefore, new and material evidence 
has not been submitted with respect to either claim on appeal 
here.  New and material evidence, evidence needed to reopen 
these claims, would be medical evidence of a nexus between an 
in-service injury or disease, and the current disability-
such as a medical opinion of such relationship.

New and material evidence not having been received, the 
application to reopen the claims for service connection for a 
skin disorder, and for a disease process manifested by 
blackouts and dizziness, must be denied.  As the 
preponderance of the evidence is against both claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence to reopen the claim for service 
connection for a skin disability has not been received, and 
the appeal is denied.


	(CONTINUED ON NEXT PAGE)



New and material evidence to reopen the claim for service 
connection for a disease process manifested by blackouts and 
dizziness, has not been received, and the appeal is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


